PARKER, Judge.
James Knight, a juvenile, appeals his judgments and sentences for attempted murder with a firearm and grand theft of a motor vehicle. We affirm the judgments. We reverse the sentences for the trial court’s failure to provide adequate written findings to justify imposing adult sanctions.
Although the transcript from the trial court reflects that the trial court made adequate findings to support adult sanctions, the *594trial court’s written order of findings to support adult sanctions does not articulate specific individualized findings for each criterion. Instead, the order is in a checklist format whereby each criterion is listed with a check mark placed next to it. According to Troutman v. State, 630 So.2d 528 (Fla.1993), the written order does not satisfy the statutory requirements. Therefore, we are compelled to reverse the sentences and remand for entry of an order which satisfies the statutory requirements. On remand, the trial court may again impose adult sanctions provided that it follows the statutory requirements. See Menchaca v. State, 636 So.2d 178 (Fla. 2d DCA 1994).
The judgments are affirmed. The sentences are reversed and remanded for resen-tencing.
DANAHY, A.C.J., and WHATLEY, J., concur.